United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3833
                       ___________________________

                                  Johnell A. Bell, I

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

     George A. Lombardi, Director of Missouri Department of Corrections,
Individually and Officially; Dwayne Kempker, Deputy Director, Individually and
  Officially; Terry Russell, Warden, ERDCC, Individually and Officially; Jason
                Lewis, Deputy Warden, Individually and Officially

                     lllllllllllllllllllll Defendants - Appellees

        Don Roper, FUM, ERDCC, (Retired), Individually and Officially

                            lllllllllllllllllllll Defendant

Fred Treece, Major, Chief of Custody, ERDCC, Individually and Officially; David
   Vandergriff, Captain, ERDCC, Individually and Officially; Randall Owens,
Investigator, ERDCC, Individually and Officially; Ralph Sturdevant, Investigator,
    ERDCC, Individually and Officially; David Howe, Correctional Officer II,
ERDCC, Individually and Officially; Sam McFerron; Jordan Villmer, Correctional
   Officer I, ERDCC, Individually and Officially; Timothy Jones, Correctional
Officer I, ERDCC, Individually and Officially; Matthew W. Downs, Correctional
   Officer I, ERDCC, Individually and Officially; Margaret Huff, Correctional
  Officer I, ERDCC, Individually and Officially; Terry Russell, Jr., Correctional
                 Officer I, ERDCC, Individually and Officially

                     lllllllllllllllllllll Defendants - Appellees
           Tina Coffman, Nurse, ERDCC, Individually and Officially

                            lllllllllllllllllllll Defendant

           Kathy Moore, CCM, ERDCC, Individually and Officially

                      lllllllllllllllllllll Defendant - Appellee

   John Montgomery, FUM, ERDCC, Individually and Officially; John Doe,
Correctional Officer III, ERDCC, Individually and Officially; Benjamin Dement,
  Correctional Officer II, ERDCC, Individually and Officially; John Francis,
    Correctional Officer III, ERDCC, Individually and Officially; John Doe,
         Correctional Officer III, ERDCC, Individually and Officially

                           lllllllllllllllllllll Defendants

        Christopher Skaggs, CCM, ERDCC, Individually and Officially

                      lllllllllllllllllllll Defendant - Appellee

Marge Riley, Nurse, ERDCC, Individually and Officially; Todd Renshaw, Nurse,
ERDCC, Individually and Officially; David Mullen, Doctor, ERDCC, Individually
 and Officially; Shanta Pribble, Medical Administrator, ERDCC, Individually and
    Officially; Rosa Lee, Nurse Director, ERDCC, Individually and Officially

                           lllllllllllllllllllll Defendants

 Brock LaPlant, CCM II, Grievance Officer, ERDCC, Individually and Officially

                      lllllllllllllllllllll Defendant - Appellee

 Brett Ferguson, Doctor, ERDCC, Individually and Officially; Unknown Bates,
               Investigator, ERDCC, Individually and Officially

                           lllllllllllllllllllll Defendants




                                         -2-
                                    ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: September 29, 2017
                             Filed: December 18, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

        Missouri inmate Johnell Bell appeals the judgment the district court1 entered
in his 42 U.S.C. § 1983 action arising from an altercation he had with correctional
officers at Eastern Reception Diagnostic Correctional Center. The case proceeded to
trial, during which the district court adversely granted judgment as a matter of law on
some claims and the jury returned an adverse verdict on the remaining claims. Bell
challenges pretrial rulings on motions in limine, the court’s grant of judgment as a
matter of law, and the court’s handling of two evidentiary matters during the trial.

       After careful consideration, we conclude that the court did not abuse its
discretion with respect to the challenged pretrial rulings. See United States v. Chaika,
695 F.3d 741, 744 (8th Cir. 2012) (noting that weighing the probative value of
evidence against its prejudicial effect is committed to the sound discretion of the
district court); cf. Holloway v. Alexander, 957 F.2d 529, 530 (8th Cir. 1992) (stating


      1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri, now retired.

                                          -3-
that no prejudice could result from the jury seeing what was already known). We
further conclude that the district court did not err in granting judgment as a matter of
law on some of Bell’s claims. See Sisk v. Picture People, Inc., 669 F.3d 896, 899 (8th
Cir. 2012) (reviewing grant of judgment as a matter of law de novo); see also Martin
v. Sergent, 780 F.2d 1334, 1337 (8th Cir. 1985) (noting that personal involvement is
a prerequisite to liability under § 1983); cf. Goulet v. New Penn Motor Express, Inc.,
512 F.3d 34, 43 (1st Cir. 2008) (applying harmless-error standard where a jury verdict
necessarily defeated a claim for which directed verdict was granted). Finally, as to
the evidentiary matters identified by Bell, we conclude that one was appropriately
handled by the district court sua sponte, cf. Parsons v. First Investors Corp., 122 F.3d
525, 529 (8th Cir. 1997) (concluding that district court appropriately handled
evidentiary matter by, inter alia, giving a curative instruction), and that the other, for
which there was no timely objection, did not result in plain error, see Powell v. Burns,
763 F.2d 337, 338 (8th Cir. 1985) (noting that failure to raise timely objection to
testimony waives any objection absent plain error).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -4-